11GPAL                                               12/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                        PR 21-0004                          FILED
                                                                             DEC 0 3 2021
                                                                           BOVVEKI Greenwood
                                                                         Clerk of Supreme Court
                                                                            State nf Nfinntana

 IN RE THE PETITION OF
                                                                     ORDER
 JOSHUA S. MIREL




       Joshua S. Mirel has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since March 2017.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar o f Montana.
                         n
       DATED this            day of December, 2021.

                                                  For the Court,




                                                                   Chief Justice